Citation Nr: 0011496	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  96-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for postoperative 
residuals, low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1980 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Wichita, Kansas regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied service connection for a 
back injury. 

The veteran testified at an August 1996 hearing at the RO.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran has not submitted competent medical evidence 
that his current back disorder is related to service either 
directly or by aggravation.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
postoperative residuals, low back injury is not well 
grounded.  38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records show that the November 1979 
enlistment examination clinically evaluated the spine as 
normal.  The veteran was treated at the dispensary January 
1980 for back pain, which had been present for 6 days.  He 
reported pain with straightening after bending.  The 
assessment was myositis.  

A March 22, 1980 record shows that the veteran was treated 
for low back pain and left knee numbness.  The veteran 
reported that three years previously he was in a sledding 
accident that resulted in low back pains.  He had several 
episodes of low back pain in the past several years.  X-rays 
showed an old anterior lip fracture of the S1.  The 
assessment was low back pain, muscular origin.  There was a 
questionable etiology of the left knee.

The veteran was evaluated at the orthopedic clinic on March 
24, 1980.  The clinical history indicated that the veteran 
had sustained a twisting injury to the low back several days 
earlier.  He gave a history of a back injury 3 years ago with 
paralysis for three days, which did not require 
hospitalization.  X-rays were within normal limits.  The 
impression was strain.  The veteran was placed on a temporary 
profile for a lumbosacral strain.  X-rays of the lumbosacral 
spine conducted on March 28, 1980 showed no abnormality.  The 
December 1981 separation examination report contains no 
complaint relative to the low back.  The spine was clinically 
evaluated as normal.

The veteran has been examined and treated intermittently at 
private and VA facilities from 1985 to 1998 for various 
disorders, to include a low back disorder. An October 1985 
private outpatient record shows that the veteran was lifting 
some books on October 1985 while at work, and developed lower 
back pain without leg radiation.  He stated that he had an 
episode similar to this before with some tightness in his 
back, but that cleared rather promptly.  He denied any 
numbness or tingling in his legs.  The impression was 
lumbosacral strain.  An October 1995 private Cat scan showed 
spondylolysis at the L3.  He continued to receive treatment 
for low back pain.  He was hospitalized at a private facility 
in January 1986.  There was a history of progressive 
difficulty with his back and spondylolysis.  At that time he 
underwent a fusion of the L3-L4 with a left iliac bone graft.  
The discharge diagnosis was spondylolisthesis L3-L5.

He was seen at a private facility in June 1988 for low back 
pain, which occurred while lifting an object at work.  The 
impression was low back strain or sprain. 

A September 1992 private examination showed that the veteran 
sustained a low back injury in 1985, which led to a spinal 
fusion in January 1986.  He underwent a Harrington rod 
insertion and fusion in July 1986.  In 1988 he underwent a 
lifting injury at work which required another fusion.  He 
reported that in March 1992 while lifting at work he heard a 
pop in his low back.

A VA compensation and pension examination was conducted in 
June 1995.  At that time the veteran stated that in 1980 he 
felt a pop in his back while he was sitting in a chair eating 
dinner.  He legs then went numb.  He received medical 
treatment.  He stated that he had intermittent low back pain 
afterwards, but did not seek treatment.  The veteran then 
stated the history of his back symptomatology and surgeries.  
The June 1995 x-ray report showed a previous internal 
fixation and fusion L2, L3, and L4.  The impression was 
chronic low back pain syndrome, postoperative times 3.

At an August 1996 hearing at the RO, the veteran testified 
that he began experiencing low back pain while doing physical 
training.  He received treatment for his back problems.  His 
low back persisted but he did not seek treatment.  The low 
back pain continued following his release from military 
service. 

A VA examination was conducted in February 1999.  At that 
time the most recent VA x-rays of the lumbar spine in 
February 1999 showed bilateral plates and screws range of 
motion L2 to L4 with bilateral fusion.  On the x-rays it 
appeared solid.  There was no spondylolisthesis.  There was a 
slight amount of lumbar scoliosis.  X-rays made of the same 
area on June 1998 and August 1996 appeared the same as the 
present x-rays.  A computed tomography (CT) scan made on July 
1998 of the lumbar spine showed the same plates and screws 
from L2 to L4 and the bilateral fusion at the same levels.  
It did not identify any definite herniated discs or spinal 
stenosis.  

Following the examination, the examiner indicated that there 
was only one episode of treatment for back pain, which was a 
very short-term problem in March 1980.  The examiner stated 
that he was quite sure that the spondylolysis was present at 
that time and even earlier.  The examiner was not able to say 
that the symptoms in March 1980 were in any way specifically 
related to the spondylosis.  From the records available to 
the examiner and the history obtained, he did not believe 
that any service injury or problem was directly related to 
what happened in October 1985, and thereafter.

II. ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1131 (West 1991).  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
Service connection may also be granted for a chronic disease, 
i.e. arthritis, which becomes manifest to a compensable 
degree within one year after a veteran's separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999). Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306(b) 
(1999).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe symptoms 
associated with his back disability or injuries to his back, 
a diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  As such, the 
testimony furnished during the personal hearing has not 
served to render this claim well grounded.

To summarize the evidence shows that the veteran was treated 
for low back pian in January and March 1980 while on active 
duty.  Although the initial March 1980 x-rays were 
interpreted as showing an old lip fracture of the S1, two 
subsequent x-rays showed no abnormality involving the 
lumbosacral spine.  Additionally, the December 1981 
separation showed no abnormality or complaints associated 
with the low back. 

The first post-service clinical evidence of a low back 
disorder was in October 1985, more than 3 years after his 
discharge from service.  The evidence shows that the low back 
pain was precipitated by an on the job lifting injury.  This 
injury resulted in a spinal fusion in January 1986.  The 
veteran then continued to have treatment for his low back 
disorder, and underwent additional surgeries.  However, the 
veteran has not submitted any competent medical evidence nor 
is there any competent medial evidence of record which 
relates his current low back disorder to service either on a 
direct basis or by aggravation.  Additionally, the VA 
examiner in February 1999 rendered any opinion that any 
service injury or problem was not directly related to what 
happened in October 1985, and thereafter.

Accordingly, with out a medical nexus between the current low 
back disorder and military service, the claim is not well 
grounded and must be denied.  When the Board addresses in its 
decision a question that has not been addressed by the RO, 
such as whether or not the veteran's claim is well grounded, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet.App. 384 (1993). 


ORDER

Entitlement to service connection for postoperative 
residuals, low back injury is denied.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

